[MHM, December 28, 2005] [Translation] ANNUAL SECURITIES REPORT (The Eleventh Fiscal Year) From: July 1, 2004 To: June 30, 2005 PUTNAM EUROPE EQUITY FUND ANNUAL SECURITIES REPORT (The Eleventh Fiscal Year) From: July 1, 2004 To: June 30, 2005 To: Director of Kanto Local Finance Bureau Filing Date: December 28, 2005 Name of the Registrant Trust: PUTNAM EUROPE EQUITY FUND Name and Official Title of Representative Charles E. Porter Of Trustees: Executive Vice President, Associate Treasurer and Principal Executive Officer Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome, Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome, Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Annual Securities Report is available for Public Inspection Not applicable. Note 1: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00 JPY115.75, the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on October 31, 2005. Note 2: In this report, money amounts and percentages have been rounded. Therefore, there are cases in which the amount for the "total" column is not equal to the aggregate amount. Also, conversion into other currencies is done simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. Note 3: In this report, "fiscal year" refers to a year from July 1 to June 30 of the following year. However, the first fiscal year for Class M shares refers to a period from December 1, 1994 (Inception of the Class) to June 30, 1995. PART I. INFORMATION CONCERNING FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND 2. INVESTMENT POLICY 3. INVESTMENT RISKS 4. FEES AND TAX 5. STATUS OF INVESTMENT FUND II. SUMMARY OF INFORMATION CONCERNING FOREIGN INVESTMENT FUND SECURITIES PART II. DETAILED INFORMATION ON THE FUND I. ADDITIONAL INFORMATION ON THE FUND II. PROCEDURES, ETC. III. MANAGEMENT AND ADMINISTRATION IV. FINANCIAL CONDITION OF THE FUND V. RECORD OF SALES AND REPURCHASES PART III. SPECIAL INFORMATION I. OUTLINE OF THE MANAGEMENT COMPANY II. OUTLINE OF THE OTHER RELATED COMPANIES III. OUTLINE OF INVESTMENT FUND SYSTEM [The description on the above items is the same as the one in Securities Registration Statement of he Fund.] IV. REFERENCE INFORMATION The following documents in relation to the Fund were filed with the Director of Kanto Local Finance Bureau of the Ministry of Finance of Japan, with respect to the Fund's accounting period from July 1, 2004 to June 30, 2005. December 28, 2004 Securities Registration Statement Annual Securities Report (for the Tenth Fiscal Year) Extraordinary Report March 31, 2005: Semi-annual Report (during the Eleventh Fiscal Year) Amendment to Securities Registration Statement [MHM, December 28, 2005] [Translation] SECURITIES REGISTRATION STATEMENT (For NAV Sale) PUTNAM EUROPE EQUITY FUND SECURITIES REGISTRATION STATEMENT (For NAV Sale) To: Director of Kanto Local Finance Bureau Filing Date: December 28, 2005 Name of the Registrant Trust: PUTNAM EUROPE EQUITY FUND Name and Official Title of Charles E. Porter Representative Of Trustees: Executive Vice President, Associate Treasurer and Principal Executive Officer Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Public Offering or Sale for Registration Name of the Fund Making Public Offering or Sale of Foreign Investment Fund Securities: PUTNAM EUROPE EQUITY FUND Aggregate Amount of Foreign Investment Fund Securities to be Publicly Offered or Sold: Up to 1,082 million U.S. dollars (JPY 125.2 billion.) Note : U.S. $ amount is translated into Japanese Yen at the rate of 1 USDJPY115.75, the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on October 31, 2005. Places where a copy of this Securities Registration Statement is available for Public Inspection Not applicable. - 5 - PART I. INFORMATION CONCERNING SECURITIES 1. NAME OF FUND: PUTNAM EUROPE EQUITY FUND (hereinafter referred to as the "Fund") 2. NATURE OF FOREIGN INVESTMENT FUND SECURITIES CERTIFICATES: Six classes of shares (Class A shares, Class B shares, Class C shares, Class M shares, Class R shares and Class Y shares) being all registered without par value. In Japan, Class M shares (all hereinafter referred to as the "Shares") are for public offering. No rating has been acquired. The Shares are additional offering type. 3. TOTAL AMOUNT OF OFFERING PRICE: Up to 1,082 million U.S. Dollars (JPY 125.2 billion). Note 1: Dollar amount is translated, for convenience, at the rate of $1.00 JPY 115.75 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on October 31, 2005). The same applies hereinafter. Note 2: In this document, money amounts and percentages have been rounded. Therefore, there are cases in which the amount of the "total column" is not equal to the aggregate amount. Also, simply multiplying the corresponding amount makes translation into yen by the conversion rate specified and rounding up when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. 4. ISSUE PRICE: The Net Asset Value per Share is calculated the day after the application for purchase is received by the Fund. Investors can inquire of SMBC Friend Securities Co., Ltd. described in 8 below about the issue price. 5. SALES CHARGE: Class M Shares: Sales charge (in Japan) is 3.675% (3.50% without a consumption tax) of the net asset value. Note: 0.50% of the amount calculated by dividing the net asset value by (1-0.035) and rounding to three decimal places will be retained by Putnam Retail Management Limited Partnership. 6. MINIMUM AMOUNT OR NUMBER OF SHARES FOR SUBSCRIPTION: The minimum amount for purchase of Shares is 100 Shares. Shares may be purchased in integral multiples of 10 Shares. - 6 - 7. PERIOD OF SUBSCRIPTION: From December 29, 2005 (Thursday) to December 28, 2006 (Thursday) provided that the subscription is handled only on a day that is both a Fund Business Day and a business day when securities companies are open for business in Japan. Note: A "Fund Business Day" means a day on which the New York Stock Exchange is open for business. 8. PLACE OF SUBSCRIPTION: SMBC Friend Securities Co., Ltd. (hereinafter referred to as "SMBC Friend" or the "Distributor") 7-12, Nihonbashi-kabutocho, Chuo-ku, Tokyo Note: The subscription is handled at the head office and the branch offices in Japan of the above-mentioned securities company. 9. DATE OF PAYMENT: Investors shall pay the Issue Price and Sales Charge to SMBC Friend within 4 business days in Japan from the day when SMBC Friend confirms the execution of the order (the "Trade Day"). The total issue price for each Application Day will be transferred by SMBC Friend to the account of the Fund at Putnam Fiduciary Trust Company, the transfer agent, within 4 Fund Business Days (hereinafter referred to as "Payment Date") from (and including) the Application Day. PLACE OF PAYMENT: SMBC Friend MATTERS REGARDING TRANSFER AGENT: Not applicable. MISCELLANEOUS: (A) DEPOSIT FOR SUBSCRIPTION: None (B) Method of Subscription: Investors who subscribe to Shares shall enter into an agreement with a Sales Handling Company concerning transactions of foreign securities. A Sales Handling Company shall provide to the investors a Contract Concerning a Foreign Securities Transactions Account and - 7 - other prescribed contracts (the "Contracts"), and the investors shall submit to the Sales Handling Company an application requesting the opening of a transactions account under the Contracts. The subscription amount shall be paid in yen in principle and the yen exchange rate shall be the foreign exchange rate quoted in the Tokyo Foreign Exchange Market on the Trade Day of each subscription, which shall be determined by such Sales Handling Company. SMBC Friend shall pay the subscription amount in dollars to the account of the Fund with Putnam Fiduciary Trust Company as custodian for the Fund on the Payment Date. (C) PERFORMANCE INFORMATION The following information provides some indication of the Funds risks. The chart shows year-to-year changes in the performance of one of the Funds classes of shares, class M shares. The table following the chart compares the Funds performance to that of a broad measure of market performance. Of course, the Funds past performance is not an indication of future performance. Performance figures in the bar chart do not reflect the impact of sales charges. If they did, performance would be less than that shown. During the periods shown in the bar chart, the highest return for a quarter was 21.59% (quarter ending 12/31/99) and the lowest return for a quarter was -23.51% (quarter ending 9/30/02). Average Annual Total Returns (for periods ending 12/31/04) Past 1 year Past 5 years Past 10 years Class M 13.67% -2.99% 8.82% Morgan Stanley 20.88% 0.06% 10.54% Capital International (MSCI) Europe Index - 8 - Unlike the bar chart, this performance information reflects the impact of sales charges.
